DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 10/28/2022 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered. 
 
INFORMATION DISCLOSURE STATEMENT
2. 	No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112-New Matter
4.            The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 4-7, 10, 20-21, 24-26, and 32-33 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-2, 4-7, 10, 20-21, 24-26, and 32-33  do not comply with the written description requirement and introduce new matter into the patent application.  
Claim 1 has been amended to recite the limitation “wherein the scaffold-associated cells are not subjected to a prevascularization step prior to subcutaneous implantation in said subject”. Applicants indicate that support for this amendment can be found throughout the specification and in paragraphs 0007,0010-0017 and 0079. Prevascularization is only mentioned once in paragraph 0011 with discussion of prior art. 
 Paragraphs 11-12 of the specification state “strategies to overcome these difficulties have been labor-intensive or unsuccessful in the long term. They have relied on methods such as prevascularisation of an implantation site, or use of rigid devices and/or capsules that have elicited inflammatory responses that cause fibrosis, which ultimately blocks the blood supply to the implanted cells. As such, there is a need for methods and scaffolds for the implantation of cells that can both (a) reduce the host cell response to the cells without the need for immunosuppressive drugs, and (b) enhance the viability of the implanted cells though adequate vascularisation providing sufficient access to nutrients and oxygen”. There is no mention the scaffold-associated cells are not subjected to a prevasularisation step prior to subcutaneous implantation.  The mere absence of a positive recitation is not basis for an exclusion. The Examiner does not find support for the recited limitation that  the scaffold-associated cells are not subjected to a prevascularization step prior to subcutaneous implantation. 

RESPONSE TO ARGUMENTS 
5.	Applicant’s arguments have been fully considered and are not persuasive  for the reasons below. 
	Applicants argue that Levenberg teaches that pore size is minimum of 300 um and teaches away from having maximum dimensions of 5µm to 25 µm. 
	In response, the Examiner respectfully submits that this argument is not found persuasive because Levenberg states “those skilled in the art will recognize that standard polymer processing techniques may be exploited to create polymer scaffolds having a variety of porosities and microstructures”. Levenberg et al. disclose according to a preferred embodiment of this aspect of the present invention, the scaffold has a minimal average pore diameter of about 300 µm and a maximal average pore diameter of about 800 µm which is a preferred embodiment but disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Levenberg discloses the porosity of the scaffold may be controlled by a variety of techniques known to those skilled in the art. The minimum pore size and degree of porosity is dictated by the need to provide enough room for the cells and for nutrients to filter through the scaffold to the cells. The maximum pore size and porosity is limited by the ability of the scaffold to maintain its mechanical stability after seeding. As the porosity is increased, use of polymers having a higher modulus, addition of stiffer polymers as a co-polymer or mixture, or an increase in the cross-link density of the polymer may all be used to increase the stability of the scaffold with respect to cellular contraction” (para 0086). Additionally, 300 µm is the average pore size and does not stipulate that all the cells are minimally 300 µm. Since the compositions comprise a vascularized islet seeded on a scaffold the rejection has been withdrawn. 

CORRESPONDENCE
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANAH AL-AWADI/Primary Examiner, Art Unit 1615